By the Court.
The plaintiffs put in evidence tending to show that, in May, 1883, the defendant informed them that Lee was his agent, and authorized them to sell to Lee upon his, the defendant’s, credit. Aftér this, they sold the bill of goods sued for. The defendant testified that Lee was never his agent; that his only relation to Lee was that of a creditor; that this relation «remained the same after May, 1883, as before; and that he had never stated otherwise to any one.
It is clear that the three letters admitted in evidence are in direct contradiction to his testimony. They were signed by the defendant, and mailed by his order. It is immaterial that they are not addressed to the plaintiffs. They contain declarations by the defendant which directly contradict his testimony, and were clearly admissible.

Exceptions overruled.